UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-01169-RGK (SK) Date February 24, 2020

Title Charles A. Daniels v. A. Villanueva et al

 

 

 

Present: The Honorable Steve Kim, U.S. Magistrate Judge

 

 

Connie Chung n/a
Deputy Clerk Court Smart / Recorder
Attorneys Present for Petitioner: Attorneys Present for Respondent:
None present None present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

Plaintiff is a California state prisoner seeking to proceed in forma pauperis with two
complaints under 42 U.S.C. § 1983 involving the same set of events. He named a sheriff, three
sergeants, and three deputies at the Los Angeles County Jail as defendants in this action. But
he failed to authorize disbursements from his prison trust account to pay the filing fees and to
provide a certified copy of his trust fund statement for the last six months. See 28 U.S.C. §
1915(a)-(b); L.R. 5-2. Without that authorization and the certified statement, Plaintiff cannot
proceed with his complaint unless he first pays the full amount of the filing fee.

For these reasons, Plaintiff is ORDERED TO SHOW CAUSE on or before March
25, 2020 why his in forma pauperis application should not be denied and his complaint
accordingly dismissed. If Plaintiff no longer wishes to pursue this action, he may
voluntarily dismiss the action using the attached form CV-09. Prisoner complaints
that are voluntarily dismissed do not count as strikes under 28 U.S.C. § 1915(g), which limits
the number of federal civil rights lawsuits prisoners may file in their lifetime without
prepayment of filing fees. If Plaintiff wishes to proceed with this action, he must first file a
complete form CV-60P (attached here) that authorizes disbursements from his prison trust

account and includes a certified copy of his trust account statement for the last six months.

If Plaintiff files no notice of voluntary dismissal or timely response to this
order, the Court may also recommend involuntary dismissal of this action for
failure to prosecute. See Fed. R. Civ. P. 41(b); L.R. 41-1.

IT IS SO ORDERED.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
